Citation Nr: 0900958	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-22 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely substantive appeal of 
the claim of entitlement to VA nonservice-connected pension 
benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The appellant asserts that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to VA nonservice-connected 
pension benefits.  By a December 2005 decision, the RO found 
that the appellant had not filed a timely appeal of the 
denial of his claim.  In August 2007, the appellant testified 
before the Board at hearing that was held at the RO.

At his August 2007 hearing before the Board, the appellant 
sought to reopen his previously denied claim for nonservice-
connected pension benefits.  The Board refers that claim to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant filed a claim for nonservice-connected 
pension benefits in April 2002.

2.  By an October 2002 rating decision, the RO denied the 
claim.  The appellant was notified of the decision on October 
23, 2002.

3.  In November 2002, the appellant filed a timely notice of 
disagreement as to the denial of his claim. 

4.  A statement of the case (SOC) on the issue was issued on 
January 21, 2003, and the appellant was notified of his 
appellate rights.  He was informed that he had 60 days from 
the date of the SOC or the remainder of one year from the 
date he was notified of the decision, whichever was longer, 
in which to appeal.

5.  Both the notice of the rating decision and the SOC were 
mailed to the appellant's address of record and there is no 
indication that either notice letter was returned as 
undeliverable, nor has the veteran so maintained.

6.  Thereafter, no further communication regarding the issue 
was received from the appellant until November 2005.

7.  The appellant did not file a formal appeal within 60 days 
from the date the RO mailed the SOC or within the remaining 
one year period from the date of the mailing of the 
notification of the rating decision, nor did he request an 
extension of time in order to do so.


CONCLUSION OF LAW

The appellant did not file a timely substantive appeal with 
respect to the issue of entitlement to nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200 
(2008).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  If a Statement of the Case addresses 
several issues, the appeal must either indicate that it is 
being perfected as to all issues or must specifically 
identify the issues appealed.  38 C.F.R. § 20.202 (2008).

An appellant may request an extension of the 60-day period 
for filing a Substantive Appeal for good cause.  The request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. §§ 20.202, 20.303 (2008).

By a rating decision dated in October 2002, the RO denied the 
claim of entitlement to nonservice-connected pension 
benefits.  The appellant was notified of the decision on 
October 23, 2002.  In November 2002, he filed a notice of 
disagreement.  A statement of the case was issued on January 
21, 2003, at which time the appellant was notified of his 
appellate rights.  He was informed that he had 60 days from 
the date of the statement of the case (until March 2003) or 
the remainder of one year from the date he was notified of 
the decision in which to file an appeal (until October 2003), 
whichever was longer.  As the remainder of one year from the 
date he was notified of the decision was longer, he had until 
October 2003 to file an appeal.

It was not until November 23, 2005, however, that the 
appellant submitted a VA Form 9 indicating disagreement and a 
desire to appeal the decision.  Prior to November 23, 2005, 
the appellant did not file any other correspondence 
expressing a desire to appeal the adverse decision of the RO 
to the Board.  At no time did he request an extension for 
filing a substantive appeal.  

Nor has the appellant argued that he did not receive 
notification as to his appellate rights in a timely manner.  
Indeed, the Board finds that the appellant was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the Statement of the Case.  Specifically, 
the mailing of the Statement of the Case falls under the 
presumption of regularity for business documents.  That is, 
absent clear and convincing evidence to the contrary, the 
official acts of public officials are presumed to have 
discharged their duty.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 62 (1992).

The notification letter was sent to the appellant's last 
known address of record at that time, and it is not indicated 
that either letter was returned as undeliverable, nor has the 
appellant so maintained.  Further, it appears that the RO has 
continued to send correspondence to the appellant at the same 
address and there is evidence that it has been received.  As 
this presumption of regularity is only overcome by clear 
evidence to the contrary, and no such contrary evidence is 
shown in this case, the date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case, January 21, 2003.  38 C.F.R. § 20.302.

At a personal hearing before the Board, the appellant 
acknowledged that he had not requested an extension, but 
asserted that the RO's decision with regard to the claim was 
in error, and that he had been unable to file a timely appeal 
due to illness.  The appellant, however, has not submitted 
any evidence substantiating any illness between January 2003 
and October 2003 that reasonably could have prohibited his 
filing a timely substantive appeal.

The law is clear that a Substantive Appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations of VA.  38 
U.S.C.A. § 7104 (West 2002).  In this case, there is no 
evidence that the Substantive Appeal was received by a VA 
entity prior to November 23, 2005.

In addition, the appellant has been informed that his appeal 
was untimely, effectively closing the case, and he has been 
informed of his rights to appeal that determination.  The 
evidence does not show that VA performed any action that 
could be construed as continuing the appeal.  Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2002).

Because the appellant did not file a timely Substantive 
Appeal, the Board does not have jurisdiction of the issue, 
and the issue is accordingly dismissed.

Where the veteran has failed to perfect an appeal, the Board 
must conclude that there is no reasonable possibility that 
providing additional assistance would aid in substantiating 
the underlying claim.  Thus, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002).  The statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution f the claim is based upon statutory 
interpretation, rather than consideration of factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
 


ORDER

A substantive appeal for the claim of entitlement to VA 
nonservice-connected pension benefits was not timely filed.  
Accordingly, the appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


